
	
		I
		111th CONGRESS
		1st Session
		H. R. 4276
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Luján (for
			 himself and Mr. Heinrich) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize leases of up to 99 years for lands held in
		  trust for Ohkay Owingeh Pueblo.
	
	
		1.Ohkay Owingeh Pueblo leasing
			 authority
			(a)Authorization
			 for 99-year leasesSubsection
			 (a) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is
			 amended in the second sentence by inserting and lands held in trust for
			 Ohkay Owingeh Pueblo after of land on the Devils Lake Sioux
			 Reservation,.
			(b)ApplicationThe amendment made by subsection (a) shall
			 apply to any lease entered into or renewed after the date of the enactment of
			 this Act.
			
